Citation Nr: 0108068	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-04 299A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether the veteran's claim seeking waiver of recovery of an 
overpayment of improved disability pension benefits, in the 
calculated amount of $4,242, was timely filed.







ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Committee on Waivers and Compromises (COWC) at the Department 
of Veterans Affairs (VA) Debt Management Center (DMC) in Fort 
Snelling, Minnesota.  Subsequently, the case was transferred 
to the COWC at the Regional Office (RO) in Houston, Texas.  

While the certified appellate issue was pending at the Board, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-99 (2000) (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107), became 
law, effective on November 9, 2000.  This law not only did 
away with the concept of well-grounded claims, but also 
imposed additional duties and obligations on the VA in 
developing claims.  


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue resulted from the 
retroactive termination of the veteran's disability pension 
award, after it was learned by the RO that the veteran had 
failed to report, in a timely fashion, receipt of countable 
annual income.  The Board observes that the veteran's request 
for waiver of recovery of the assessed overpayment was denied 
by the COWC in October 1999, on the basis that the veteran's 
request was not timely filed.   

The Board notes that the veteran's April 1999 correspondence 
may be construed as raising the issue of whether the assessed 
overpayment was properly created.  The veteran, in essence, 
claims the overpayment occurred because of VA administrative 
error.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2000); see also VAOPGCPREC 6-98.

The Board further notes that in March 2000 the RO received 
correspondence from the veteran in which he claimed he had 
submitted a timely request for waiver.  In support of his 
claim the veteran submitted a copy of a letter addressed to 
the DMC dated September 12, 1997, which the Board finds may 
be construed as a request for waiver.  Although in 
correspondence dated in March 2000 the RO notified the 
veteran that the evidence of record did not indicate the DMC 
had received that correspondence, the Board notes that the 
record does not indicate the RO contacted the DMC to 
determine if the veteran's September 12, 1997, correspondence 
had been received.  Therefore, the Board finds further 
development is required prior to appellate review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain copies of all 
available records related to the matter 
on appeal maintained by the DMC, 
including any correspondence received 
from the veteran during the period from 
July 1997 to December 1997.  The RO 
should document the efforts to obtain 
these records.  All relevant information 
received should be added to the claims 
file.

2.  The RO should set forth in the record 
a written paid and due audit of the 
veteran's disability pension account for 
the period of the overpayment at issue.  
This audit should reflect, on a month-by-
month basis, the amounts actually paid to 
the veteran, as well as the amounts 
properly due.  A copy of the written audit 
should be inserted into the claims folder 
and another provided to the veteran.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  The RO should then adjudicate the 
issue of whether the overpayment of 
disability pension benefits at issue was 
properly created, including consideration 
of whether the overpayment was due to sole 
VA administrative error.  A comprehensive 
explanation of the RO's reasons and bases 
for that decision should be prepared and 
incorporated into the claims folder.  The 
veteran should be allowed the requisite 
period of time for a response.  

5.  Thereafter, if an overpayment is found 
to have been properly created and the 
veteran's request for waiver timely filed, 
he should be allowed an opportunity to 
submit additional evidence pertinent to 
his request for waiver of recovery of the 
assessed overpayment, including a complete 
financial status report, citing all 
current income, expenses, and assets.

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the COWC should review the 
record and reconsider the veteran's 
request for waiver.  A formal, written 
record of the COWC's decision, including 
an analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines. 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


